[Commonwealth Capital Corp. Letterhead] December 19, 2008 VIA EDGAR AND FEDERAL EXPRESS United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C.20549-7010 Re:Commonwealth Income & Growth Fund VII, LP Registration Statement on Form S-1 To Whom It May Concern: On behalf of Commonwealth Income & Growth Fund VII, LP (the registrant with respect to above-referenced filing), we are filing today a Registration Statement on Form S-1, pursuant to Regulation C and Regulation S-T. Also enclosed herewith are three courtesy copies for the use of the Commission Staff.If you have any questions regarding this filing, please call me at 610-594-9600. Thank you. Sincerely, Commonwealth Capital Corp. By:/s/ Richard G.
